The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action follows a response filed on September 29, 2022. Claims 1, 10, and 27 have been amended; claims 3 and 8 have been cancelled without prejudice or disclaimer; no claims have been added.   
In view of amendments, remarks and Declaration under 37 C.F.R. 1.132, the rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph,    and the rejection of claims 1-4, 6-8, 10, 12-13, 16, 20, 23-25, and 27-31 under 35 U.S.C. 103 as being unpatentable as obvious independently over Ghahary et al. (U.S. Patent Application Publication 2007/0244222 A1 or U.S. Patent 7,727,435), Wilkinson et al. (U.S. Patent 6,387,985), and Danielson et al. (U.S. Patent 8,653,165) have been withdrawn.
The Declaration under 37 CFR 1.132 filed on September 29, 2022 is sufficient to overcome the rejection of claim 1-4, 6-8, 10, 12-13, 16, 20, 23-25, and 27-31 based upon Ghahary et al. (U.S. Patent Application Publication 2007/0244222 A1 or U.S. Patent 7,727,435), Wilkinson et al. (U.S. Patent 6,387,985), and Danielson et al. (U.S. Patent 8,653,165).
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-7, 10, 12-13, 16, 20, 23-25, and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-2, 4, 6-7, 10, 12-13, 16, 20, 23-25, and 27-31 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10, 12, 16, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (U.S. Patent 9,260,344).
With regard to the limitations of claim 1, Zhao discloses a moldable engineered stone composition, comprising: 
(a) 15 to 20% by weight of the composition of a matrix resin comprising a syrup of an unsaturated acrylic polymer containing from 1 to 10% by weight of the polymer of an acrylic carboxylic acid copolymerized with monounsaturated esters and having unreacted acid groups, and from 1 to 5% by weight of the polymer of a crosslinking acrylic monomer, 
(b) from 80 to 85% by weight of the composition of a mineral particulate, 
(c) from 0.20 to 5% by weight of the composition of an ionic crosslinking agent, said ionic crosslinking agent forming ionic bonds with said unreacted acid groups, said ionic bonds causing a thickening prior to covalent crosslinking, and 
(d) a free radical polymerization initiator, wherein the acrylic polymer is a methyl methacrylate polymer and the monomer comprises methyl methacrylate (claims 1 and 5).
With regard to the limitations of claim 2, Zhao discloses the composition of claim 1 wherein the mineral particulate is comminuted quartz, granite, glass, sand, or combinations thereof (claim 6).
With regard to the limitations of claim 4, Zhao does not disclose the composite of claim 1, wherein said composite has: (a) a CIELAB color shift (ΔE) of less than 3 upon 1000 hours exposure to irradiance of 65 W/m2 according to ISO 4892-2, (b) a CIELAB b coordinate variation (Δb) of less than 3 upon 1000 hours exposure to irradiance of 65 W/m2 according to ISO 4892-2; or both. 
With regard to the limitations of claim 16, Zhao does not disclose the composite of claim 1, wherein; ((a) glass-transition temperature (Tg) in the range of from 50 to 950C. (b) flexural strength in the range 45 to 95 MPa, (c) flexural modulus in the range of 12,000 to 25,000 MPa, (d) heat distortion temperature (HDT) of at least 550C., or any combination of (a), (b), (c) and (d). 
However, in view of substantially identical composite comprising: (a) an acrylic polymer and (b) an inorganic aggregate, wherein the acrylic polymer comprises methacrylic acid or acrylic acid, and the inorganic aggregate comprises substantially identical species in the claimed amounts between Zhao and instant claims, it is the Examiner’s position that Zhao’s composite possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise.  In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the composite having the claimed properties using the claimed process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
With regard to the limitations of claim 6, Zhao discloses an inorganic aggregate with a diameter overlapping the claimed range of 0.04 mm to 10.3 mm (col. 3, lines 21-23), which from 0.04 mm to 4 mm is within the claimed range (col. 4 lines 9-10).
With regard to the limitations of claim 7, Zhao does not disclose the composite of claim 1, wherein 12% to 60%, by weight, of said inorganic aggregate is in the form of particles having a median diameter ranging from 1 to 50 µm. 
However, in view of substantially identical composite comprising: (a) an acrylic polymer and (b) an inorganic aggregate, wherein the acrylic polymer comprises methacrylic acid or acrylic acid, and the inorganic aggregate comprises substantially identical species between Zhao and instant claims, it is the Examiner’s position that Zhao’s composite possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
   
It is noted that the selection of particle diameter of 12-60% of the particles being 1-50 μm is not taught by the disclosure of the instantly claimed invention art (the smallest being 150 μm). The evaluation of table 6 of the present application does not clearly point at the significant contribution of this range sized particles/powder to the success of the composition. Therefore, the particle size is considered a choice of design.
With regard to the limitations of claims 8 and 10, Zhao exemplifies that into a reaction vessel with a stirrer, a thermometer, a nitrogen introduction tube and a cooler were added 160 parts of methyl methacrylate, 35 parts butyl methacrylate, 5 parts of methacrylic acid, 3 parts of ethylene glycol dimethacrylate and 1 part of paraffin wax. (Example, col. 4, lines 40-45). Therefore, the amount of MMA is within the claimed range.
With regard to the limitations of claim 12, Zhao discloses the use of crosslinkers such as ethylene glycol di(meth)acrylate, polyethylene glycol di(meth)acrylate, propylene glycol di(meth)acrylate, 1,3-butylene glycol di(meth)acrylate, 1,4-butylene glycol di(meth)acrylate, polybutylene glycol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, dimethylolethane di(meth)acrylate, 1,1 dimethylpropane di(meth)acrylate, 2,2-dimethylolpropane di(meth)acrylate, trimethylolethane tri(meth)acrylate, trimethylolpropane tri(meth)acrylate, tetramethylolmethane tri(meth)acrylate, tetramethylolmethane di(meth)acrylate, and neopentyl glycol di(meth)acrylate (col. 2 line 60 through col. 3, line 4).



With regard to the limitations of claims 27-29, Zhao discloses a method of preparing a molded engineered stone composition which comprises: 
(i) forming a composition of: 
(a) from 15 to 20% by weight of the composition of an unsaturated acrylic polymer in the form of a syrup, containing from 1 to 10% by weight of the acrylic polymer of an acrylic carboxylic acid copolymerized with monounsaturated esters and having unreacted acid groups, and from 1 to 5% by weight of the acrylic polymer of a crosslinking acrylic monomer, 
(b) from 80 to 85% by weight of the composition of a mineral particulate, 
(c) from 0.25 to 0.5% by weight of the composition of an ionic crosslinking agent, and (d) a free radical polymerization initiator, 
(ii) forming such composition into a sheet, 
(iii) allowing the viscosity of the sheet to increase until the sheet has been solidified, said viscosity increasing via a formation of ionic bonds between said ionic crosslinking agent and said unreacted acid groups, and 
(iv) molding the sheet into a formed article at elevated temperatures to cause curing of the molded article, wherein the acrylic polymer is a methyl methacrylate polymer and the monomer is methyl methacrylate (claims 10 and 12).
With regard to the limitations of claim 30, Zhao exemplifies that the mixture was heated under nitrogen to 180-200°F. and 0.03 parts of azobisisobutyronitrile as a polymerization initiator and 0.5 parts of n-dodecyl mercaptan as a chain transfer agent were added with continuous agitation (Example, col. 4, lines 45-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 20, 23-25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Zhao (U.S. Patent 9,260,344) as applied to claims 1-2, 4, 6-8, 10, 12, 16, and 27-30 above and further in view of Ghahary et al. (U.S. Patent Application Publication 2007/0244222 A1 or U.S. Patent 7,727,435 or US’222), Wilkinson et al. (U.S. Patent 6,387,985 or US’985), and Danielson et al. (U.S. Patent 8,653,165 or US’165).    
The disclosure of Zhao’s reference resided in § 6 is incorporated herein by reference.   
With regard to the limitations of claim 13, Zhao does not disclose the composite of claim 1, further comprising a toughener present at a concentration of 0.5% to 15%, by weight of said cross-linked polymer.
With regard to the limitations of claim 13, Grahary discloses the acrylic resin can further contain polyurethane resins (i.e. toughener) (paragraph [0010]). Wilkinson discloses the use of urethane acrylate (i.e toughener) (col. 3 line 25, example 1). Alternatively, Danielson discloses that the resin can include polyurethane (col. 4 lines 52-58).
With regard to the limitations of claim 13, the combined teaching of Grahary, Wilkinson, and Danielson does not disclose that a toughener present at a concentration of 0.5% to 15% by weight of said cross-linked polymer.
It is noted that the concentration of the toughener is result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
	All of the above-mentioned references are analogous art because they are from the same field of endeavor concerning new composition comprising a cross-linked acrylic polymer and an inorganic aggregate.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a toughener at the claimed concentration of 0.5% to 15% by weight of said cross-linked polymer as independently taught by Grahary, Wilkinson, and Danielson in Zhao’s acrylic composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 13.
With regard to the limitations of claim 20 and 23-25, Zhao does not disclose the composite of claim 1, further comprising a coupling agent bounded to a backbone of the polymer, wherein said coupling agent comprises acryloyl or alkoxysilane, and wherein said coupling agent is present at a concentration ranging from 0.02% to 0.4%, by weight of said composite. 
. With regard to the limitations of claims 20 and 23-25, Wilkinson discloses the use of a coupling agent that aids in the dispersion of a solid particle into a liquid matrix such as SILQUEST A-174 (i.e. the coupling agent is bound to the polymer backbone, since it contains a methacrylic end-group able to polymerize with the other monomers). SILQUEST A-174 contains both methoxysilane and acryloyl groups (col 3. Lines 47-53).
Grahary discloses the use of binding agent (i.e. coupling agent) in an amount of 0.05-5%, which overlaps the claimed range (paragraphs [0005], [0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the coupling agent which is bound to the polymer backbone at the claimed amount as independently taught by Grahary and Wilkinson in Zhao’s acrylic composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 20 and 23-25.
With regard to the limitations of claim 31, Zhao does not disclose the method of claim 27, wherein step (a), step (b) or both, further comprise adding to said mixture one or more agents selected from: a toughener, and a polymer stabilizer.
With regard to the limitations of claim 31, Grahary discloses (paragraph [0011]) that the polymerization of the matrix (i.e. curing) is initiated by the addition of a free radical initiator such as lauroyl peroxide or AIBN. Grahary further discloses (paragraph [0010]) that the acrylate resins (i.e. step a) may be further modified to contain polyurethane resins (i.e. toughener) and that stabilizers can be added (paragraph [0013]).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the polyurethane resins (i.e. toughener) and that stabilizers can be added as taught by Grahary in Zhao’s acrylic composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 31.


It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764